Per Curiam.
Respondent was admitted to practice by this Court in 1987. He maintained a law office in New Jersey, where he was admitted to practice in 1980.
Effective April 19, 1999, the Supreme Court of New Jersey suspended respondent from practice for a period of six months for mischaracterizing personal disbursements as law firm expenses in his firm’s attorney business account checkbook. Petitioner, the Committee on Professional Standards, moves to reciprocally discipline respondent (see, 22 NYCRR 806.19). Respondent submits an affidavit in mitigation.
Under the circumstances presented, we grant petitioner’s motion and conclude that the ends of justice will be served by imposing upon respondent the same discipline in this State as was imposed in New Jersey, i.e., a suspension for six months effective April 19, 1999 (see, e.g., Matter of Berger, 248 AD2d 887).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of six months, effective April 19, 1999, and until further order of this Court; and it is further ordered that, *786for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) regulating the conduct of suspended attorneys.